SPARKS, District Judge,
specially concurs:
I concur with the panel’s holding only because of current circuit precedent and, therefore, the sentencing of Charles must be affirmed. I specially concur, however, because the cases of United States v. Jackson, 220 F.3d 635 (5th Cir.2000) and United States v. Galvan-Rodriguez, 169 F.3d 217 (5th Cir.1999) are simply wrongly decided. See United States v. Dueno, 171 F.3d 3 (1st Cir.1999) (distinguishing be*471tween burglary of a vehicle and a dwelling or commercial structure); Sareang Ye v. INS, 214 F.3d 1128 (9th Cir.2000); Solorzano-Patlan v. INS, 207 F.3d 869, 873 (7th Cir.2000) (holding vehicle burglary was not an aggravated felony as it did not constitute a “crime of violence”). Notwithstanding contrary legal authorities, pure common sense and simple logic establish that vehicle theft is no crime of violence. As Judge Jolly accurately writes, the result of these two cases’ reasoning is that “most traffic violations have been elevated to crimes of violence” in the Fifth Circuit.
Reading U.S.S.G. § 2K2.1 itself illustrates the fallacy of this precedent. Subsection 2K2.1(a)(4) establishes the base offense level of 20 if the defendant “had one prior felony conviction of either a crime of violence or a controlled substance offense.” Subsection 2K2.1(a)(6) establishes if the defendant is a prohibited person (i.e., a felon) the base level is 14. In Charles’ case, the adjusted offense level of 17 with a criminal history of V establishes a guideline range of incarceration of from 46 to 57 months. This guideline was designed for a person who has an aggravated felony like murder, rape, kidnaping, hijacking, bank robbery with the use of a weapon, assault with a deadly weapon, etc. The more appropriate guideline in Charles’ case would be the calculation under § 2K2.1(a)(6) resulting in an offense level of 14 with a guideline range of 27 to 33 months.
There is a thirty (30) month differential in these two guidelines. The cost of thirty months (according to Bureau of Prisons figures) exceeds $54,000. This 30-month differential actually exceeds the minimum sentence of 27 months that would be applied if vehicle theft were not construed as an aggravated felony. The purpose of this guideline was certainly not to sentence a person convicted of car theft, unauthorized use of a vehicle, or DWI in the same manner as a convicted murder, rapist, bomber, hijacker, or drug dealer. A sentence of 27 to 33 months in prison for possessing a gun by a felon with no aggravating factors constitutes a sufficiently severe sentence. Of course, if the district judge determines a sentence is too lenient, the judge can always use U.S.S.G. § 4A1.3 for an upward departure. The expense of $55,000 of taxpayers’ money and making a defendant serve twice as long a sentence simply because he might have an accident when he steals a car, or is driving a stolen car, simply has no basis in the Guidelines nor in logic. These cases should be reviewed and vacated by the Circuit. Vehicle theft should be classified as it really is — a felony — not an aggravated felony for the purpose of applying U.S.S.G. § 2K2.1.